Order filed, August 27, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00640-CR
                                 ____________

             EX PARTE MICHAEL BRENT SEWELL, Appellant



                    On Appeal from the 338th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1457597


                                     ORDER

      The reporter’s record in this case was due August 04, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jill Hamby, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM